                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:19-CR-00157-MOC-DCK

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
NICKI WAYNE PARKER,                    )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release based on the COVID-19 pandemic. Doc. No. 41. In support, he maintains he suffers from

an increased risk of COVID-19 due to his “history of asthma” and “respiratory disease from

smoking” and due to the conditions at his place of incarceration. Id. at 2. Defendant alleges he

sought compassionate release on June 16, 2020 but was denied three days later. Id. He also

declares he has had no disciplinary infractions while imprisoned. Finally, Defendant’s anticipated

release day is about one year away. Having reviewed these motions, the Court finds that a response

from the Government is needed to consider their merits. The Court enters the following Order.


                                            ORDER

       IT IS, THEREFORE, ORDERED that the Government SHALL RESPOND to

Defendant’s Motions for Compassionate Release and PRODUCE medical, disciplinary, and other

records relevant to the Court’s decision within fourteen days of the entry of this Order,

                                             Signed: August 5, 2020




      Case 3:19-cr-00157-MOC-DCK Document 42 Filed 08/06/20 Page 1 of 1
